ORDER

PER CURIAM.
Defendant appeals from the judgment entered on a jury verdict finding him guilty of first degree murder, in violation of section *31565.020.1 RSMo 1994 on which he was sentenced to life imprisonment without probation or parole, and of armed criminal action, in violation of section 571.015 RSMo 1994 on which he was sentenced to life imprisonment.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).